DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over SØ et al. (US 2016/0183016 A1) in view of Christensen et al. (US 2010/0020994 A1).
As to claim 1, SØ discloses a hearing device [FIG. 5] configured to be worn in an ear of a wearer to perform wireless communication [Paragraphs 0001 and 0022-0023], comprising: 
a housing [An antenna unit for use in a housing to be worn at an ear of a person may be embodied with one or more of the below mentioned features. Paragraph 0004]; 
hearing electronics within the housing [A receiving unit for electronically receiving an input audio signal. Paragraph 0024]; and 
an antenna [10 on FIG. 1] connected to the hearing electronics and disposed partially in the housing and connected to an element [Radiating antenna 12 on FIG. 1] within the housing to increase an effective electrical length of the antenna [By providing not only a ground plane 14 to the radiating antenna structure 12, but an extended, ground plane 18, enables the 10 to perform better compared to other antenna structures for similar purposes. Paragraph 0042], 
SØ discloses a loop antenna [Paragraph 0045] but fails to disclose that the arched portion protrudes from the housing,
However, Christensen teaches wherein an arched [Loop antenna 302 on FIG. 3] portion of the antenna protrudes from a surface of the housing [The integrated retrieval component and antenna 302 is a loop. Also, in this case, the integrated component 302 may have the cross-sectional characteristics illustrated in FIGS. 2A and 2B. FIG. 3 and paragraph 0028]. 
SØ and Christensen are analogous because they are all directed to hearing aid antenna system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the loop antenna protruding from the housing taught by Christensen in the hearing aid such as that of SØ as suggested by Christensen, for the obvious purpose of the wireless communication does not rely on external devices of significant size to be worn by the user, by combining prior art elements according to known methods to yield predictable results. 

As to claim 2, SØ discloses the hearing device of claim 1, wherein the antenna is a folded monopole antenna [Paragraph 0045].  

As to claim 3, SØ discloses the hearing device of claim 1, with a loop antenna but fails to disclose the arched portion has a transverse portion that protrudes.
However, Christensen teaches wherein the arched portion has a transverse portion that protrudes from and is transverse to an outer surface of the housing from which the antenna 
SØ and Christensen are analogous because they are all directed to hearing aid antenna system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the loop antenna protruding from the housing taught by Christensen in the hearing aid such as that of SØ as suggested by Christensen, for the obvious purpose of the wireless communication does not rely on external devices of significant size to be worn by the user, by combining prior art elements according to known methods to yield predictable results. 

As to claim 4, SØ discloses the hearing device of claim 1, with a loop antenna but fails to disclose the arched portion further includes a curved portion that bends around back toward the housing.
However, Christensen teaches wherein the arched portion further includes a curved portion that bends around back toward the housing [The integrated retrieval component and antenna 302 is a loop. Also, in this case, the integrated component 302 may have the cross-sectional characteristics illustrated in FIGS. 2A and 2B. FIG. 3 and paragraph 0028]. 
SØ and Christensen are analogous because they are all directed to hearing aid antenna system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the loop antenna protruding from the housing taught by Christensen in the hearing aid such as that of SØ as suggested by Christensen, for the obvious purpose of the wireless communication does not rely on external devices of significant size to be 

As to claim 5, SØ discloses the hearing device of claim 1, with a loop antenna but fails to disclose the arched portion extends toward and through the surface of the housing.
However, Christensen teaches wherein the arched portion extends toward and through the surface of the housing [The integrated retrieval component and antenna 302 is a loop. Also, in this case, the integrated component 302 may have the cross-sectional characteristics illustrated in FIGS. 2A and 2B. FIG. 3 and paragraph 0028]. 
SØ and Christensen are analogous because they are all directed to hearing aid antenna system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the loop antenna protruding from the housing taught by Christensen in the hearing aid such as that of SØ as suggested by Christensen, for the obvious purpose of the wireless communication does not rely on external devices of significant size to be worn by the user, by combining prior art elements according to known methods to yield predictable results. 

As to claim 6, SØ discloses the hearing device of claim 2, wherein an end of the folded monopole antenna is loaded with an element [Paragraph 0042]. 

As to claim 7, SØ discloses the hearing device of claim 6, wherein the element includes a dielectrically loaded element [Paragraph 0042]. 



As to claim 9, SØ discloses the hearing device of claim 1, wherein the arched portion is configured for use as a pull handle to remove the hearing device from the ear of a wearer [FIG. 5 and paragraph 0033]. 

As to claim 10, SØ discloses the limitations as stated in claim 1’s rejection above but fails to disclose a protruding portion of the antenna protrudes from a surface of the housing and bends around back toward the surface of the housing.
However, Christensen teaches wherein a protruding portion of the antenna protrudes from a surface of the housing and bends around back toward the surface of the housing [The integrated retrieval component and antenna 302 is a loop. Also, in this case, the integrated component 302 may have the cross-sectional characteristics illustrated in FIGS. 2A and 2B. FIG. 3 and paragraph 0028]. 
SØ and Christensen are analogous because they are all directed to hearing aid antenna system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the loop antenna protruding from the housing taught by Christensen in the hearing aid such as that of SØ as suggested by Christensen, for the obvious purpose of the wireless communication does not rely on external devices of significant size to be worn by the user, by combining prior art elements according to known methods to yield predictable results.  



As to claim 12, SØ discloses the hearing device of claim 11, wherein the distal portion meets the housing and extends through the surface of the housing [Paragraph 0021]. 

As to claim 13, SØ discloses the hearing device of claim 11, wherein the distal portion is perpendicular to the housing [Paragraph 0033].  

As to claim 14, SØ discloses the hearing device of claim 10, wherein the antenna is a folded monopole antenna that includes a first end of the antenna and a second end of the antenna, the first end of the antenna being physically and electrically connected to a wireless communication circuit within the housing [Paragraphs 0045 and 0049].  

As to claim 15, SØ discloses the hearing device of claim 10, wherein the housing includes a faceplate and the antenna extends through the faceplate [Paragraph 0031]. 

AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 4Application Number: 16/900,529Dkt: 899.687US3Filing Date: June 12, 2020 As to claim 16, SØ discloses the limitations as stated in claim 1’s rejection above. 
SØ discloses the antenna having a first portion in the housing, a second portion in the housing [Paragraph 0047] but fails to disclose an arched portion outside the housing.
However, Christensen teaches an arched portion outside the housing, the arched portion electrically coupled to the first portion and the second portion of the antenna [The integrated 
SØ and Christensen are analogous because they are all directed to hearing aid antenna system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the loop antenna protruding from the housing taught by Christensen in the hearing aid such as that of SØ as suggested by Christensen, for the obvious purpose of the wireless communication does not rely on external devices of significant size to be worn by the user, by combining prior art elements according to known methods to yield predictable results.

As to claim 17, see claim 2’s rejection above.

As to claim 18, see claim 6’s rejection above.

As to claim 19, SØ discloses the hearing device of claim 16, wherein at least some of the arched portion includes Nitinol [Paragraph 0028]. 

As to claim 20 see claim 9’s rejection above. 

As to claim 21, SØ discloses the hearing device of claim 1, but fails to disclose the arched portion is overmolded with plastic.

SØ and Christensen are analogous because they are all directed to hearing aid antenna system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the loop antenna protruding from the housing taught by Christensen in the hearing aid such as that of SØ as suggested by Christensen, for the obvious purpose of forming structures in which a long member of a higher melting temperature is longitudinally embedded within another long member of a lower melting temperature, by combining prior art elements according to known methods to yield predictable results.  

As to claim 22, SØ discloses the hearing device of claim 1, wherein the arched portion of the antenna includes a flexible portion external to the housing [Paragraph 0028]. 

As to claim 23, SØ discloses the hearing device of claim 22, but fails to disclose the flexible portion of the antenna is configured with shape memory. 
However, Christensen teaches wherein the flexible portion of the antenna is configured with shape memory [Paragraph 0025 and 0028]. 
SØ and Christensen are analogous because they are all directed to hearing aid antenna system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the loop antenna protruding from the housing made of plastic so the antenna will have a shaped memory taught by Christensen in the hearing aid such as that of SØ as suggested by Christensen, for the obvious purpose of forming structures in which a long .





Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
March 14, 2022